 

Exhibit 10.3

May 20, 2016

Craig T. Bouchard
15301 Ventura Boulevard
Suite 400
Sherman Oaks, CA 91403

Dear Craig:

I am writing on behalf of the Compensation Committee of the Board of Directors
(“Board”) of Real Industry, Inc. (the “Company”) to confirm that the
implementation of the Real Industry, Inc. Management Continuity Plan for Senior
Officers (“Continuity Plan”) will not affect certain provisions of your
employment arrangements with the Company although such employment agreement will
be terminated with your consent in connection with the adoption and
implementation of the Continuity Plan.  Specifically, you will continue to
devote substantially all of your business time, attention, knowledge and skills
faithfully, diligently and to the best of your ability, in furtherance of the
business and activities of the Company; provided, however, that nothing shall
preclude you from devoting reasonable periods of time required for:

 

(i)

serving as a director of up to two (2) organizations or corporations that do
not, in the good faith determination of the Board, compete with the Company or
otherwise create, or could create, in the good faith determination of the Board,
a conflict of interest with the business of the Company;

 

(ii)

managing those business activities identified on Exhibit A attached hereto;

 

(iii)

delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to your area of expertise;

 

(iv)

engaging in professional organization and program activities;

 

(v)

managing your personal passive investments and affairs;

 

(vi)

participating in charitable or community affairs; and

 

(vii)

such other activities as may be approved in writing by the Board;

provided, however, that such activities do not materially, individually or in
the aggregate, interfere with or detract you from the due performance of your
duties and responsibilities as Chairman and Chief Executive Officer of the
Company or create a conflict of interest with the business of the Company, as
determined in good faith by the Board. Notwithstanding the foregoing, during
your employment with the Company, you shall not engage in any other employment
or activity that might interfere with or be in competition with the interests of
the Company.

 

 

--------------------------------------------------------------------------------

Craig T. Bouchard

May 20, 2016

Page 2

 

Very truly yours,

/s/ Peter C.B. Bynoe.

Peter C.B. Bynoe

Chairman, Compensation Committee of the

Board of Directors of Real Industry, Inc.

 

AGREED AND ACCEPTED as of this 20th day of May, 2016

/s/ Craig T. Bouchard

Craig T. Bouchard

 




 

--------------------------------------------------------------------------------

Craig T. Bouchard

May 20, 2016

Page 2

EXHIBIT A

 

•Chairman and Chief Executive Officer of Cambelle-Inland, LLC, an entity created
in 2013 through which Mr. Bouchard manages certain investment activities in
China

•Leadership Board of the Department of Athletics, Duke University

 

 

 